NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

CHUN LI,                                        No.    12-73032

                Petitioner,                     Agency No. A089-886-746

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 15, 2018**
                               Honolulu, Hawaii

Before: O’SCANNLAIN, CLIFTON, and IKUTA, Circuit Judges.

      Chun Li seeks review of the Board of Immigration Appeals’ (BIA) decision

to affirm the Immigration Judge’s (IJ) adverse credibility determination and

corresponding denial of asylum and withholding of removal. Because the facts are

known to the parties, we repeat them only as necessary to explain our decision.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                           I

      Substantial evidence supports the BIA’s determination that Li’s testimony

lacked credibility. See Shrestha v. Holder, 590 F.3d 1034, 1039 (9th Cir. 2010).

The BIA reasonably found that Li’s explanation for not knowing the circumstances

of his wife’s abortion, claiming that he and his wife just never discussed it, was

inherently implausible. See 8 U.S.C. § 1158(b)(1)(B)(iii) (explicitly allowing

consideration of “the inherent plausibility of the applicant’s . . . account”). The

BIA also correctly noted inconsistencies in Li’s testimony regarding whether he

and his wife sent mail to each other; for example, Li first testified that he mailed

money back to his wife but then testified that he wired the money back. See

Shrestha, 590 F.3d at 1043 (“Inconsistencies no longer need to ‘go to the heart’ of

the petitioner’s claim to form the basis of an adverse credibility determination.”

(citing 8 U.S.C. § 1158(b)(1)(B)(iii)). Finally, the BIA’s determination that Li’s

answers concerning his wife’s medication were unclear and evasive is well

supported in the record.

      The BIA’s reliance on a purported inconsistency or omission regarding

whether Li was forced to pay a fine was error. Li first testified that he did not have

to pay a bond at the time of his release, while he later testified that he did have to

pay a fine at the time of his arrest. Because those are two completely separate

monetary payments, Li’s responses were not inconsistent. Nor should the BIA have


                                           2
relied on the omission of the fine in Li’s asylum application, because that omission

does not “tell a ‘much different—and more compelling—story of persecution than

[the] initial application.’” See Silva-Pereira v. Lynch, 827 F.3d 1176, 1185 (9th

Cir. 2016) (quoting Zamanov v. Holder, 649 F.3d 969, 974 (9th Cir. 2011)). Fines

only constitute economic persecution when they “interfere[] with the applicant’s

livelihood,” and there is no indication that Li’s fine interfered with his livelihood.

Ming Xin He v. Holder, 749 F.3d 792, 796 (9th Cir. 2014). Nevertheless, given the

substantial evidence that supports the adverse credibility determination, such error

was harmless. See Rizk v. Holder, 629 F.3d 1083, 1088 (9th Cir. 2011) (“[W]e

must uphold the IJ’s adverse credibility determination so long as even one basis is

supported by substantial evidence, . . . .”).

                                           II

      Because Li failed to “satisfy the IJ that [his] ‘testimony is credible, is

persuasive, and refers to specific facts sufficient to demonstrate that [he] is a

refugee,’” the IJ had “no obligation to give [Li] an additional opportunity to bolster

[his] case by submitting further evidence.” See Yali Wang v. Sessions, 861 F.3d

1003, 1009 (9th Cir. 2017) (quoting 8 U.S.C. § 1158(b)(1)(B)(ii)). And the

corroborating evidence that Li did provide falls short of compelling the conclusion

that he is eligible for asylum or entitled to withholding of removal. See id. The BIA

reasonably determined that the letter from Li's wife lacked sufficient detail to carry


                                            3
Li's burden to demonstrate his eligibility. See 8 U.S.C. § 1158(b)(1)(B)(i).

      The petition for review is DENIED.




                                          4